United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 5, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-40902
                           Summary Calendar



JOE ALLAN BOUNDS,

                                     Petitioner-Appellant,

versus


CONSTANCE REESE, Warden,

                                     Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                    USDC No. 1:03-CV-586-TH-WCR
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Joe Allan Bounds, federal inmate # 18363-077, is serving a

324-month sentence for convictions of conspiracy to manufacture

phenylacetone and methamphetamine, manufacture of phenylacetone

and methamphetamine, and possession of a firearm by a convicted

felon.   Bounds filed an application under 28 U.S.C. § 2241

challenging the manner in which the Bureau of Prisons (BOP)

calculates the amount of good-time credits received during the

term of incarceration.   The district court dismissed the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40902
                                 -2-

application.    Subsequently, Bounds filed a motion pursuant to

FED. R. CIV. P. 60(b)(6), arguing that he should be relieved from

the judgment denying his application due to extraordinary

circumstances.    The district court denied the motion, and Bounds

filed an appeal with this court.

     Bounds brief on appeal fails to address the district court’s

denial of his Rule 60(b)(6) motion, instead focusing entirely on

the merits of his underlying 28 U.S.C. § 2241 claim.    We lack

jurisdiction to review the denial Bounds’ underlying action

because he failed to file a timely notice of appeal from that

judgment.1   Dison v. Whitley, 20 F.3d 185, 186 (5th Cir. 1994).

Our jurisdiction is limited to the question of whether the

district court abused its discretion in denying Bounds’ Rule

60(b) motion.    Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402

(5th Cir. 1981).    Because Bounds fails to demonstrate that the

district court abused its discretion in denying the motion, the

court’s judgment is AFFIRMED.

     Bounds also filed a motion to supplement the record with the

BOP’s program statement.    Because Bounds has failed to show that

the district court abused its discretion in denying his Rule


     1
        We note, however, that we rejected a similar challenge to
the BOP’s method of calculating good time credit in the recent
decision, Sample v. Morrison, 406 F.3d 310, 312-13 (5th Cir.
2005). We determined that the plain language of 18 U.S.C. §
3624(b) supports the BOP’s method of calculating good time
credit. Id. at 313. Alternatively, we concluded the statute is
ambiguous and that the BOP’s interpretation is entitled to
deference pursuant to Chevron U.S.A., Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837 (1984). Id.
                           No. 04-40902
                                -3-

60(b) motion, it is unnecessary to supplement the record with the

requested document.   The motion is DENIED.